Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      02-JUL-2018
                                                      12:49 PM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         BYRON C. RHODES,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 17-O-312)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition for issuance of a
reciprocal discipline notice upon Respondent Byron Cole Rhodes,
filed on March 23, 2018 by the Office of Disciplinary Counsel
(ODC) pursuant to Rule 2.15(b) of the Rules of the Supreme Court
of the State of Hawai#i (RSCH), and the memorandum, declaration,
and exhibits appended thereto, we find that, on October 3, 2016,
the Arkansas Supreme Court Committee on Professional Conduct
suspended Respondent Rhodes for charging an unreasonable fee and
for engaging in unnecessary billing that was dishonest or
deceitful in nature, in violation, respectively, of Rules 1.5(a)
and 8.4(c) of the Arkansas Rules of Professional Conduct, conduct
which, if engaged in this jurisdiction, would constitute
violations of Rules 1.5(a) and 8.4(c) of the Hawai#i Rules of
Professional Conduct.   We further find that the record in this
matter establishes that service of a Notice and Order was
properly made upon Respondent Rhodes on April 18, 2018 at the
address Rhodes has registered with the Hawai#i State Bar
Association for service of process and, therefore, that
Respondent Rhodes had until May 18, 2018 to show cause as to why
reciprocal discipline in this jurisdiction is unwarranted.
Respondent Rhodes has failed to respond to the Notice and Order,
and a review of the record and precedent demonstrates, pursuant
to RSCH Rules 2.15(c) and (d), that reciprocal discipline is
authorized and justified.   Therefore,
          IT IS HEREBY ORDERED that Respondent Byron Cole Rhodes
is suspended for 18 months from the practice of law in this
jurisdiction, pursuant to RSCH Rules 2.3(a)(2) and 2.15(c).
Furthermore, RSCH Rule 2.16(c) notwithstanding, insofar as the
record indicates Respondent Rhodes is not present in the
jurisdiction and is on inactive status, the suspension shall be
effective immediately upon entry of this order.
          IT IS FINALLY ORDERED that Respondent Rhodes is
reminded he may not resume the practice of law in this
jurisdiction until reinstated by order of this court.
          DATED: Honolulu, Hawai#i, July 2, 2018.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson

                                 2